Citation Nr: 0531960	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  04-10 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for emphysema.

3.  Legal entitlement to non-service-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The appellant had Recognized Guerrilla service from January 
19, 1945, to October 22, 1945, and regular Philippine Army 
service from October 23, 1945, to May 12, 1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office Manila, 
the Republic of the Philippines (RO), which denied the 
service connection claims sought on appeal.  A February 2004 
statement of the case (SOC) addressed the appellant's non-
service-connected pension claim. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The competent medical evidence does not demonstrate that 
the appellant's current COPD is related to his service.

3.  The competent medical evidence does not demonstrate that 
the appellant's current emphysema is related to his service.

4.  The appellant had Recognized Guerilla service from 
January 19, 1945, to October 22, 1945, and regular Philippine 
Army service from October 23, 1945 to May 12, 1946.


CONCLUSIONS OF LAW

1.  Service connection for COPD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).

2.  Service connection for emphysema is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).

3.  The appellant is not eligible for non-service-connected 
disability pension benefits.  38 U.S.C.A. §§ 101(2), 107, 
1521(a) (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May and October 
2003, a rating decision in July 2003, and a February 2004 
SOC.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

Service Connection 

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claims for service connection for COPD and 
emphysema.  38 C.F.R. §§ 3.303 and 3.304.  

The Board recognizes that an undated private medical record, 
from approximately 1993, and a private medical record dated 
in 2002, 2003 or 2004, provide impressions of COPD and 
emphysema, respectively.  However, there is no competent 
medical evidence that either current condition is related to 
the appellant's service.  Affidavits dated in January 1945 
and May 1946 are negative for pertinent complaints.  During a 
June 2005 hearing before the undersigned Veterans Law Judge, 
the appellant stated that he had no disease or injury during 
the war.  He never had any difficulty breathing or problems 
related to the lungs.  

The post-service medical evidence is negative for any 
pertinent complaints, symptoms, findings or diagnoses for 
many decades following the appellant's separation from 
service.  The Board finds this absence significant, as the 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board recognizes the appellant's assertions that his 
current COPD and emphysema are a result of his service.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the appellant is not competent to provide 
an opinion requiring medical knowledge, such as those 
relating to etiology or causation that require a clinical 
examination or opinion by a medical professional.  Espiritu, 
supra.  As a result, his own assertions do not constitute 
competent medical evidence that his current claimed 
conditions are a result of his service.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application and 
service connection for COPD and emphysema is denied.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Non-service-connected Pension

The term veteran means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. 
§ 3.1(d) (2005).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.

With an exception not pertinent to this appeal, service in 
the Regular Philippine Scouts is included for VA disability 
pension, compensation, dependency and indemnity compensation 
and burial allowance.  38 C.F.R. § 3.40(a).  However, service 
as a Philippine Scout in the Regular Army inducted between 
October 6, 1945, and June 30, 1947, inclusive (in the words 
of the current regulations, this is "other" Philippine Scout 
service rather than "regular" Philippine Scout service, see 
38 C.F.R. § 3.40(a) and (b)), and in the Commonwealth Army of 
the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits. 
Similarly, service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated 38 C.F.R. § 
3.203(a) and (c), to govern the conditions under which the VA 
may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department does not determine that the service of the 
appellant is of the type that would qualify him for the 
benefits sought under VA law, the applicant's only recourse 
lies within the relevant service department, not the VA.  
Soria, 118 F. 3d at 749.

In 2003, the National Personnel Records Center (NPRC) 
provided verification of the appellant's military service.  
His verified service was shown to be with the recognized 
guerilla service from January 19, 1945, to October 22, 1945, 
and with the regular Philippine Army from October 23, 1945, 
to May 12, 1946.

Under 38 U.S.C. § 107(a), the appellant's recognized service 
falls into the service period that has been deemed not to be 
active military service for the purpose of establishing 
entitlement to VA pension benefits, and therefore his service 
does not entitle him to non-service-connected pension 
benefits.  Thus, there is no legal basis on which the 
appellant's claim for non-service-connected pension benefits 
can be based.  The Board is bound by 38 U.S.C.A. § 107(a), 
and therefore has no choice but to deny the veteran's claim.  
See 38 U.S.C.A. §§ 501(a), 7104(c) (West 2002); 38 C.F.R. § 
19.5 (2005).  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the law, and not the evidence, is 
dispositive in this claim, the appeal is denied due to the 
absence of legal merit.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for emphysema is denied.

Legal entitlement to non-service-connected pension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


